DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 9-10, 20-21, 23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0317198 A1) in view of Takeda et al. (US 2017/0094681 .
Regarding claim 1, Lee discloses a method for wireless communication, comprising: configuring a system frame number (SFN) and hyper-SFN associated with a long term sensing pattern (fig. 2; paragraph [0085]-[0087], illustrating with long term or extended indicating sensing cycle or pattern); and transmitting the SFN and hyper-SFN to indicate a sensing period corresponding to the long term sensing pattern (paragraph [0088], explaining the broadcasting of an SFN and/or H-SFN indicating sensing extended cycle). 
Lee doesn’t disclose the long term sensing pattern is associated with a listen before talk (LBT) procedure, wherein the sensing period includes a channel sensing duration on an order of hundreds of milliseconds, and transmitting, to a user equipment (UE), a configuration of whether to suspend a time during the sensing period.
Takeda teaches the long term sensing pattern is associated with a listen before talk (LBT) procedure (e.g. paragraph [0069]; [0077]; and so on).
Takeda doesn’t explicitly teach the sensing period includes a channel sensing duration on an order of hundreds of milliseconds, and transmitting, to a user equipment (UE), a configuration of whether to suspend a time during the sensing period.
Chu teaches the sensing period includes a channel sensing duration on an order of hundreds of milliseconds (e.g. figs. 3-4; paragraph [0036]-[0038]; [0054]; and so on, clearly illustrating that the channel sensing duration is 100 or mode milliseconds. It is also clear that the to choose the channel sensing is design choice such as based on the technology type and depending on a choice of which, either the channel sensing or the communicating, duration is wanted to be tolerated).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the long term sensing pattern is associated with a listen before talk (LBT) procedure, the sensing period includes a channel sensing duration on an order of hundreds of milliseconds, and transmitting, to a user equipment (UE), a configuration of whether to suspend a time during the sensing period as taught by Takeda, Chu and Ye into Lee in order to reduce interference and to improve efficiency of communication, to reduce loss of connectivity and collision, and to increase quality of service and decrease delay.
Regarding claim 20, the claim includes features identical to subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding apparatus for wireless communication, and the rejection to claim 1 is applied hereto.
Regarding claim 2 and 21, as applied above, Lee further discloses sensing period. However, Lee doesn’t explicitly disclose comprising suspending all transmissions during the sensing period. 
Ye teaches comprising suspending all transmissions during the sensing period (paragraph [0011]; [0043]-[0044]; [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising suspending all transmissions during the sensing period as taught by Ye into Lee in view of Takeda and Chu in order to increase quality of service and decrease delay.
Regarding claim 4 and 23, as applied above, Lee discloses sensing period. However, Lee doesn’t explicitly disclose the timer being associated with a cell.
Ye teaches the timer being associated with a cell (paragraph [0011]; [0043]-[0044]; [0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the timer being associated with a cell as taught by Ye into Lee in view of Takeda and Chu in order to increase quality of service and decrease delay.
Regarding claim 9, Lee discloses a method for wireless communication, comprising: receiving a system frame number (SFN) and hyper-SFN associated with a long term sensing pattern (e.g. paragraph [0088]); determining, based on the SFN and hyper-SFN, a sensing period corresponding to the long term sensing pattern (fig. 2; paragraph [0085]-[0087]; and so on).
Lee doesn’t disclose the long term sensing pattern is associated with a listen before talk (LBT) procedure, wherein the sensing period includes a channel sensing duration on an order of hundreds of milliseconds, receiving a configuration whether to suspend a timer during the sensing period, and suspending a plurality of procedures during the sensing period.
Takeda teaches the long term sensing pattern is associated with a listen before talk (LBT) procedure (e.g. paragraph [0069]; [0077]; and so on).
Takeda doesn’t explicitly teach the sensing period includes a channel sensing duration on an order of hundreds of milliseconds, and transmitting, to a user equipment (UE), a configuration of whether to suspend a time during the sensing period.
Chu teaches the sensing period includes a channel sensing duration on an order of hundreds of milliseconds (e.g. figs. 3-4; paragraph [0036]-[0038]; [0054]; and so on, clearly illustrating that the channel sensing duration is 100 or mode milliseconds. It is also clear that the 
Ye teaches receiving a configuration whether to suspend a timer during the sensing period, and suspending a plurality of procedures during the sensing period (paragraph [0011]; [0043]-[0044]; [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the long term sensing pattern is associated with a listen before talk (LBT) procedure, the sensing period includes a channel sensing duration on an order of hundreds of milliseconds, receiving a configuration whether to suspend a timer during the sensing period, and suspending a plurality of procedures during the sensing period as taught by Takeda, Chu and Ye into Lee in order to reduce interference and to improve efficiency of communication, to reduce loss of connectivity and collision, and to increase quality of service and decrease delay.
Regarding claim 26, the claim includes features identical to subject matter mentioned in the rejection to claim 9. The claim is a mere reformulation of claim 9 in order to define the corresponding apparatus for wireless communication, and the rejection to claim 9 is applied hereto.
Regarding claim 10 and 27, as applied above, the modified communication of Lee discloses the suspending the plurality of procedures comprises at least one of: suspending monitoring all downlink transmissions from a serving base station; suspending all uplink transmissions to the serving base station; suspending a plurality of measurement related . 
Claim 3, 11-13, 22, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeda, Chu and Ye, and further in view of Charbit et al. (US 2014/0348094 A1).
Regarding claim 3 and 22, as applied above, the modified communication of Lee discloses suspending transmission. However, the modified communication of Lee doesn’t disclose comprising: determining whether a shared spectrum is available during the sensing period; resuming, after the sensing period, transmissions on the shared spectrum if it is determined that the shared spectrum is available; and continue, after the sensing period, suspending all transmissions if it is determined that the shared spectrum is unavailable. 
Charbit teaches comprising: determining whether a shared spectrum is available during the sensing period; resuming, after the sensing period, transmissions on the shared spectrum if it is determined that the shared spectrum is available; and continue, after the sensing period, suspending all transmissions if it is determined that the shared spectrum is unavailable (e.g. paragraph [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising: determining whether a shared spectrum is available during the sensing period; resuming, after the sensing period, transmissions on the shared spectrum if it is determined that the shared spectrum is available; and continue, after the sensing period, suspending all transmissions if it is determined that the shared spectrum is unavailable as taught by Charbit into the modified communication of Lee in order to reduce collision and/or interference.
Regarding claim 11 and 28, as applied above, the modified communication of Lee discloses sensing period. However, the modified communication of Lee doesn’t disclose comprising: detecting whether a serving base station has acquired a shared spectrum after the sensing period; and resuming the plurality of procedures after the sensing period when it is detected that the serving base station has acquired the shared spectrum. 
Charbit teaches comprising: detecting whether a serving base station has acquired a shared spectrum after the sensing period; and resuming the plurality of procedures after the sensing period when it is detected that the serving base station has acquired the shared spectrum (e.g. paragraph [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising: detecting whether a serving base station has acquired a shared spectrum after the sensing period; and resuming the plurality of procedures after the sensing period when it is detected that the serving base station has acquired the shared spectrum as taught by Charbit into the modified communication of Lee in order to reduce collision and/or interference.
Regarding claim 12 and 29, as applied above, the modified communication of Lee discloses detecting acquired the shared spectrum. However, the modified communication of Lee doesn’t disclose the detecting comprises at least one of: detecting a physical broadcast channel (PBCH); detecting a primary synchronization signal/secondary synchronization signal (PSS/SSS); detecting a cell-specific reference signal (CRS); or detecting, in a downlink control information, an indication that the serving base station has restarted transmission. 
Charbit teaches the detecting comprises at least one of: detecting a physical broadcast channel (PBCH); detecting a primary synchronization signal/secondary synchronization signal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the detecting comprises at least one of: detecting a physical broadcast channel (PBCH); detecting a primary synchronization signal/secondary synchronization signal (PSS/SSS); detecting a cell-specific reference signal (CRS); or detecting, in a downlink control information, an indication that the serving base station has restarted transmission as taught by Charbit into the modified communication of Lee in order to reduce collision and/or interference.
Regarding claim 13, as applied above, the modified communication of Lee discloses resuming the plurality of procedures. However, the modified communication of Lee doesn’t disclose the resuming the plurality of procedures comprises at least one of: monitoring a physical downlink control channel (PDCCH) for a downlink assignment or uplink grant; receiving a physical shared data channel (PDSCH) corresponding to the downlink assignment; receiving a physical hybrid automatic repeat request channel (PHICH) for an uplink transmission sent prior the sensing period and following a retransmission timeline for the uplink transmission after receiving the PHICH; transmitting a retransmission on a physical uplink shared channel (PUSCH) according to a PHICH received prior to the sensing period; or transmitting an ACK/NACK for a downlink transmission received prior to the sensing period.
Charbit teaches the resuming the plurality of procedures comprises at least one of: monitoring a physical downlink control channel (PDCCH) for a downlink assignment or uplink grant; receiving a physical shared data channel (PDSCH) corresponding to the downlink 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the resuming the plurality of procedures comprises at least one of: monitoring a physical downlink control channel (PDCCH) for a downlink assignment or uplink grant; receiving a physical shared data channel (PDSCH) corresponding to the downlink assignment; receiving a physical hybrid automatic repeat request channel (PHICH) for an uplink transmission sent prior the sensing period and following a retransmission timeline for the uplink transmission after receiving the PHICH; transmitting a retransmission on a physical uplink shared channel (PUSCH) according to a PHICH received prior to the sensing period; or transmitting an ACK/NACK for a downlink transmission received prior to the sensing period as taught by Charbit into the modified communication of Lee in order to reduce delay and interference, and improve synchronization.
Claim 5, 14, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeda and Chu and Ye, and further in view of Siomina et al. (US 2020/0329447 A1).
Regarding claim 5 and 24, as applied above, the modified communication of Lee discloses the configuring whether to suspend the timer comprises configuring whether to suspend an uplink (UL) timing. However, the modified communication of Lee doesn’t disclose the UL timing is timing alignment timer during the sensing period.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the UL timing is timing alignment timer during the sensing period as taught by Kwon into the modified communication of Lee in order to improve synchronization and/or reduce synchronization error.
Regarding claim 14 and 30, as applied above, the modified communication of Lee discloses sensing period. However, the modified communication of Lee doesn’t explicitly disclose comprising receiving a configuration on whether to suspend an UL timing alignment timer during the sensing period.
Ye teaches comprising receiving a configuration on whether to suspend an UL timing during the sensing period (paragraph [0011]; [0043]-[0044]; [0046]). 
Ye doesn’t explicitly teach the suspending UL timing is alignment timer.
Siomina teaches the suspending UL timing is alignment timer (paragraph [0133]-[0134]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising receiving a configuration on whether to suspend an UL timing alignment timer during the sensing period as taught by Ye and Siomina into the modified communication of Lee in order to increase quality of service and decrease delay, and to improve synchronization and/or reduce synchronization error.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeda, Chu and Ye, and further in view of Bergstrom et al. (US 2019/0053041 A1).
Regarding claim 6, as applied above, the modified communication of Lee discloses the configuring whether to suspend the timer. However, the modified communication of Lee doesn’t explicitly disclose the suspension of the timer is based on mobility of the UE. 
Bergstrom teaches the suspension of the timer is based on mobility of the UE (paragraph [0072]; [0084]; [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the suspension of the timer is based on mobility of the UE as taught by Bergstrom into the modified communication of Lee in order to reduce collision and/or interference.
Claim 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeda, Chu and Ye, and further in view of Liu et al. (US 2019/0037596 A1).
Regarding claim 7 and 25, the modified communication Lee discloses reduced power consumption (paragraph [0072]-[0078]). However, the modified communication Lee doesn’t disclose comprising transmitting, after the sensing period, at a power level less than a transmission power level used prior to the sensing period. 
Liu teaches comprising transmitting, after the sensing period, at a power level less than a transmission power level used prior to the sensing period (paragraph [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising transmitting, after the sensing period, at a power level less than a transmission power level used prior to the sensing period as taught by Liu into the modified communication Lee in order to improve power utilization.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeda, Chu, Ye and Liu, and further in view of Palenius et al. (US 2019/0069192 A1).
Regarding claim 8, as applied above, the modified communication of Lee discloses to transmitting at the reduced power level. However, the modified communication of Lee doesn’t explicitly disclose comprising, prior to transmitting at the reduced power level, at least one of: transmitting, to at least one UE, a handover command to a different cell; reconfiguring at least one UE to operate at a reduced power level; or configuring at least one UE to operate in a coverage extension mode. 
Palenius teaches comprising, prior to transmitting at the reduced power level, at least one of: transmitting, to at least one UE, a handover command to a different cell; reconfiguring at least one UE to operate at a reduced power level; or configuring at least one UE to operate in a coverage extension mode (paragraph [0063]; [0066]; [0071]; [0115]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising, prior to transmitting at the reduced power level, at least one of: transmitting, to at least one UE, a handover command to a different cell; reconfiguring at least one UE to operate at a reduced power level; or configuring at least one UE to operate in a coverage extension mode as taught by Palenius into the modified communication of Lee in order to improve transmission rate and resource consumption.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeda, Chu, Ye and Siomina, and further in view of Park et al. (US 2015/0373680 A1).
Regarding claim 15, as applied above, the modified communication of Lee discloses UL timing alignment timer. However, the modified communication of Lee doesn’t disclose the UL timing alignment timer has not expired and after the sensing period, further comprising at least one of: transmitting ACK/NACK for DL transmission received prior the sensing period; dropping an old channel state information (CSI) report if there is insufficient time to generate a 
Park teaches the UL timing alignment timer has not expired and after the sensing period, further comprising at least one of: transmitting ACK/NACK for DL transmission received prior the sensing period; dropping an old channel state information (CSI) report if there is insufficient time to generate a new CSI report before a reporting occasion; transmitting a physical uplink shared channel (PUSCH) associated with an uplink grant received prior to the sensing period; transmitting a scheduling request (SR) if uplink data is made available for transmission; or resuming a plurality of measurement related procedures (paragraph [0113]; [0121]; [0123]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the UL timing alignment timer has not expired and after the sensing period, further comprising at least one of: transmitting ACK/NACK for DL transmission received prior the sensing period; dropping an old channel state information (CSI) report if there is insufficient time to generate a new CSI report before a reporting occasion; transmitting a physical uplink shared channel (PUSCH) associated with an uplink grant received prior to the sensing period; transmitting a scheduling request (SR) if uplink data is made available for transmission; or resuming a plurality of measurement related procedures as taught by Park into the modified communication of Lee in order to reduce uplink transmission time error.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0317198 A1 hereinafter Lee ‘198) in view of Takeda, Chu and Ye, and further in view of Lee et al. (US 2017/0215169 A1 hereinafter Lee ‘169).
Regarding claim 16, as applied above, the modified communication of Lee ‘198 discloses the suspending the plurality of procedures. However, the modified communication of Lee ‘198 doesn’t disclose the suspending comprises suspending monitoring for paging messages when in an idle mode. 
Lee ‘169 teaches the suspending comprises suspending monitoring for paging messages when in an idle mode (paragraph [0110]-[0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the suspending comprises suspending monitoring for paging messages when in an idle mode as taught by Lee ‘169 into the modified communication of Lee ‘198 in order to reduce congestion.
Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeda, Chu and Ye, and further in view of Bendlin et al. (US 2018/0206214 A1).
Regarding claim 17, as applied above, the modified communication of Lee discloses an idle mode and uplink data is made available for transmission during the sensing period. However, the modified communication of Lee doesn’t disclose when in an idle mode and uplink data is made available for transmission during the sensing period, further comprising: detecting whether a base station has acquired a shared spectrum after the sensing period; responsive to detecting that the base station has acquired the shared spectrum, performing random access to connect to the base station; and transmitting the uplink data according to a first scheduled uplink transmission associated with the random access. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use when in an idle mode and uplink data is made available for transmission during the sensing period, further comprising: detecting whether a base station has acquired a shared spectrum after the sensing period; responsive to detecting that the base station has acquired the shared spectrum, performing random access to connect to the base station; and transmitting the uplink data according to a first scheduled uplink transmission associated with the random access as taught by Bendlin into the modified communication of Lee in order to reduce overloading.
Regarding claim 18, as applied above, the modified communication of Lee discloses sensing period. However, the modified communication of Lee doesn’t disclose comprising, after the sensing period, at least one of: receiving a handover command to a different cell; receiving a reconfiguration to operate at a reduced power level; or receiving a configuration to operate in a coverage extension mode. 
Bendlin teaches comprising, after the sensing period, at least one of: receiving a handover command to a different cell; receiving a reconfiguration to operate at a reduced power level; or receiving a configuration to operate in a coverage extension mode (paragraph [0095]-[0096]).
. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeda, Chu, Ye and Bendlin, and further in view of Liu.
Regarding claim 19, the modified communication of Lee discloses reduced power consumption (Lee, paragraph [0072]-[0078]). However, the modified communication of Lee doesn’t disclose comprising thereafter, receiving downlink transmissions transmitted at a power level less than a transmission power level used prior to the sensing period. 
Liu teaches comprising thereafter, receiving downlink transmissions transmitted at a power level less than a transmission power level used prior to the sensing period (paragraph [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising thereafter, receiving downlink transmissions transmitted at a power level less than a transmission power level used prior to the sensing period as taught by Liu into the modified communication of Lee in order to improve power utilization.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/KIBROM T HAILU/Primary Examiner, Art Unit 2461